              Case 1:20-po-00095-SAB Document 5 Filed 07/22/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:20-po-00095-SAB
12                        Plaintiff,                  MOTION AND ORDER FOR DISMISSAL
13   v.
14   KYLE D. PARKER
15                        Defendant.
16

17
     The United States of America, by and through McGregor W. Scott, United States Attorney, and William
18
     B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:20-po-00095-
19
20 SAB against KYLE D. PARKER, without prejudice, in the interest of justice, pursuant to Rule 48(a) of

21 the Federal Rules of Criminal Procedure.

22

23
     DATED: July 16, 2020                               Respectfully submitted,
24
                                                        McGREGOR W. SCOTT
25                                                      United States Attorney
26                                              By:     /s/ William B. Taylor
                                                        WILLIAM B. TAYLOR
27                                                      Special Assistant United States Attorney
28
                                                       1
29

30
               Case 1:20-po-00095-SAB Document 5 Filed 07/22/20 Page 2 of 2



 1
                                                      ORDER
 2
     IT IS HEREBY ORDERED that Case No. 1:20-po-00095-SAB against KYLE D. PARKER be
 3
     dismissed, without prejudice, in the interest of justice.
 4

 5

 6 IT IS SO ORDERED.

 7 Dated:      July 20, 2020
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                           2
29

30
